different from those raised in his previous petitions.            See NRS
                  34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                  barred absent a demonstration of good cause and actual prejudice.        See
                  NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                  State specifically pleaded laches, appellant was required to overcome the
                  rebuttable presumption of prejudice. NRS 34.800(2).
                              In his petition, appellant claimed that his appellate counsel's
                  failure to raise certain claims on direct appeal excused any procedural bar.
                  Appellant failed to demonstrate cause because his claims of ineffective
                  assistance of appellate counsel were reasonably available to be raised in
                  his first petition and ineffective-assistance claims that are themselves
                  procedurally barred cannot establish cause.    See Hathaway v. State, 119
                  Nev. 248, 252-53, 71 P.3d 503, 506 (2003).
                              Appellant also claimed that he suffered from a fundamental
                  miscarriage of justice. In order to demonstrate a fundamental miscarriage
                  of justice, a petitioner must make a colorable showing of actual
                  innocence—factual innocence, not legal innocence. Pellegrini v. State, 117
                  Nev. 860, 887, 34 P.3d 519, 537 (2001); Calderon v. Thompson, 523 U.S.
                  538, 559 (1998). Appellant did not demonstrate actual innocence as his
                  claims involved legal innocence, and therefore he failed to show that 'it is
                  more likely than not that no reasonable juror would have convicted him in
                  light of. . . new evidence." Calderon, 523 U.S. at 559 (quoting Schlup v.
                  Delo, 513 U.S. 298, 327 (1995)); see also Pellegrini, 117 Nev. at 887, 34
                  P.3d at 537; Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922
                  (1996).




SUPREME COURT
        OF
     NEVADA
                                                        2
10) 19474    ce
                             Finally, appellant failed to overcome the presumption of
                prejudice to the State. Therefore, the district court did not err in denying
                the petition. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3



                                                          Pitt uyi '

                                                                                   J.



                                                     424    °)ICI••••91Ssra'at
                                                   Parraguirre
                                                                                   J.



                                                                                   J.
                                                   Saitta


                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Jeffrey Lynn Franklin
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      3 In
                         light of this disposition, we deny appellant's motion for
                appointment of counsel.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A